DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This rejection is being sent after repeated telephone calls to the Attorney of record went unanswered.  It is suggested to add the limitations of claim 5 to claim 6, as per the reasons given for indicating allowable subject matter on 03/30/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 12 recites “said handle,” which lacks antecedent basis.  Claim 5, from which original claim 6 depended, has not been incorporated into current claim 6, making the “wherein” clause of line 12 vague and ambiguous.
Allowable Subject Matter
Claims 1-2, 5, 7, and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate or make obvious the entire combination of claim limitations set forth by claim 1.  Specifically, claim 1 requires a pair of legs being attached to said sleeve and being positioned on opposite sides of said sleeve, each of said legs having a distal end with respect to said [sleeve]; and a pair of panels, each of said distal ends having one of said panels attached thereto, a plurality of gripping pins being attached to and extending downwardly from each of said panels, and wherein each of said legs [is] U-shaped and includes an arcuate central area extending toward said carpet stretcher.

The prior art of record does not anticipate or make obvious the entire combination of claim limitations set forth by claim 9.  Specifically, claim 9 requires a receiver being elongated and being aligned with said longitudinal axis of said cylinder; a grip being elongated; an elongated member being removably extendable into said receiver; a central member being attached to and extending between said grip and said elongated member such that said grip and said elongated member are orientated parallel to each other; and a securing member releasably securing said elongated member in said receiver such that said grip extends either away or toward said carpet stretcher.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654            

/SANG K KIM/           Primary Examiner, Art Unit 3654